FOURNET, Chief Justice.
The defendant, Athen S. Tanner, is appealing from his conviction and sentence for violation of LSA-R.S. 14:74, the charge having been made by affidavit that he “unlawfully and intentionally failed, refused and neglected' to' provide the proper support for his five minor children, namely; Iris, age 16 years, Darrell, age 14 years, Neville, age 12 years, Kay, age 10 years, and Glynn, age 8 years, they being in necessitous circumstances * * (Emphasis ours.) The trial court overruled the defendant’s motion to quash on the ground that the affidavit was fatally defective in that it failed to charge a crime known to the laws of this state, and a Bill of Exception was reserved.
The contention of the State, in which contention it was maintained by the lower court, that the “use of the word ‘proper’ is mere surplusage and neither adds to nor detracts from the charge,” is untenable. The Louisiana Criminal Code, LSA-R.S. 14:74, defines criminal neglect of family as “the desertion or intentional non-support: * * * By either parent of his minor cniid * * * who is in destitute or necessitous circumstances. * * * ” Thus it is seen that the gravamen of the offense is the intentional non-support of a child in destitute or necessitous circumstances. In the instant case, the information neither tracked the language of the statute nor used “words unequivocally conveying the meaning of the statute,” LSA-R.S. 15:227; it therefore does not describe a crime denounced by our laws, the language of which is strictly construed and cannot be extended further. LSA-R.S. 14:7; State v. Reed, 188 La. 402, 177 So. 252; State v. Whitlock, 193 La. 1044, 192 So. 697, and cases therein cited; State v. Truby, 211 La. 178, 29 So.2d 758; State v. Duncan, 219 La. *2811030, 55 So.2d 234; State v. Jones, 220 La. 381, 56 So.2d 724.
In view of the above conclusion, a consideration of the other Bill of Exception is unnecessary.
For the reasons assigned, the conviction and sentence are annulled and set aside, and the defendant is ordered released.
PONDER, J., absent.